Per Curiam :
The judgment appealed from should be modified by striking out the provision therein allowing costs to the defendants other than the United States Trust Company and James J. Williams as executors, the St. Joseph’s Seminary and the Church of St. Jerome. As so modified the judgment is affirmed, with one bill of costs of appeal to the defendants the St. Joseph’s *905Seminary and. the Church of St. Jerome. Present — Ingraham, McLaughlin, Laughlin, Houghton and Scott, JJ. Judgment modified as stated in memorandum, and as modified affirmed, with one hill of costs to defendants the St. Joseph’s Seminary and the Church of St. Jerome. Settle order on notice.